Citation Nr: 1243561	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-33 156	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from April 1944 to May 1945.  The Veteran died on September [redacted], 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the appellant requested a hearing before a member of the Board; however, in September 2011, the appellant's representative advised the Board that she wished to withdraw her request for a hearing.  Consequently, the Board hearing scheduled for October 11, 2011, was cancelled.

The Board also notes that, in the cover letter issued in February 2009 with the rating decision on appeal, the RO notified the appellant that it was deferring a decision on a claim of entitlement to death pension because it needed a complete marital history of the Veteran.  The RO requested that the appellant complete and submit a VA Form 21-676c, Declaration of Status of Dependents.  (The appellant had submitted this form in April 2008, although she had left the date of the Veteran's first marriage blank.  The claims file, however, contained a Declaration of Marital and Dependency Status submitted by the Veteran in January 1979 showing his first marriage was on September [redacted], 1939.  The claims file also included the death certificate of the Veteran's first wife showing she died on March [redacted], 1980.  Consequently, the information the RO sought was already of record.)  To date, it does not appear that the RO has adjudicated the issue of the appellant's entitlement to death pension.  Therefore, the Board does not have jurisdiction over it.  It is referred to the the agency of original jurisdiction (AOJ) for appropriate action. 

In addition, the Board notes that the appellant initially limited her claim to service connection for the cause of the Veteran's death.  However, in an informal hearing presentation, the appellant's representative submitted argument as to entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  Consequently, the Board finds that that issue has been raised, but has not been adjudicated by the AOJ.  This issue is also referred to the AOJ for further action.  


REMAND

During his lifetime, the Veteran was service connected for posttraumatic stress disorder (PTSD) (previously rated as psychoneurosis, anxiety, tremors, apprehension and other psychosomatic complaints) evaluated as 50 percent disabling from May 24, 1956, 30 percent disabling from May 8, 1947, and 50 percent disabling from January 6, 2005; bilateral hearing loss evaluated as 30 percent disabling from July 8, 2004; tinnitus evaluated as 10 percent disabling from July 8, 2004; and residual scar due to gunshot wound of the right hand, evaluated as zero percent disabling effective May 24, 1945.  Effective January 6, 2005, the Veteran's combined disability rating was 70 percent.

First, the Board finds that there is evidence of record indicating that there may be outstanding VA treatment records that have not been obtained and associated with the claims file.  The Board notes that the available VA treatment record shows the Veteran was hospitalized at the VA Medical Center in Brooklyn, New York, from July 6, 2007, until his death on September [redacted], 2007.  It is clear, however, that the records associated with the claims file are not the complete record of his hospitalization.  For example, it is clear the Veteran underwent psychiatric evaluation and yet the report of such evaluation is not part of the available records.  Because the Veteran was service connected for PTSD, this evaluation may be relevant to the issue of service connection for the cause of death, especially because the appellant appears to be arguing that the Veteran's demise was affected by this service-connected disability (see appellant's September 2011 statement).  Furthermore, in determining entitlement to a TDIU, it would be relevant to know the Veteran's physical and mental health status not only at the time of his death, but at the time he entered the hospital.  Furthermore, the claims file contains VA treatment records for the Veteran from the Brooklyn VA Medical Center for the period of April 1999 to June 2004 making it clear the Veteran was treated there; however, no treatment records from July 2004 to the July 2007 hospitalization are associated with the claims file.  Any such records may also be relevant to the issue of entitlement to a TDIU rating.

The Board notes that VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, even though they had not been associated with the claims file prior to the Veteran's death in September 2007, they would be considered part of the record.  Consequently, upon remand, any of the Veteran's VA treatment records from July 2004 until his hospitalization in July 2007, if any, should be associated with the claims file.  Furthermore all records related to the Veteran's hospitalization from July 6, 2007, to September [redacted], 2007 should be associated with the claims file as well.

Additionally, the Board finds that medical opinions need to be obtained.  A medical opinion is needed with regard to the whether the Veteran's service-connected disabilities would have resulted in his being unable to secure or follow a substantially gainful occupation notwithstanding his nonservice-connected disabilities or age.  A medical opinion is also needed with regard to whether the Veteran's service-connected PTSD significantly or materially contributed to the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any treatment records from the VA Medical Center in Brooklyn, New York, for the period from July 2004 to July 2007.  

2.  Associate with the claims file the complete treatment record relating to the Veteran's final hospitalization at the VA Medical Center in Brooklyn, New York, from July 6th to September [redacted] of 2007.  

3.  Thereafter, the claims file should be forwarded to a VA psychiatrist to obtain appropriate medical opinions necessary to fully and fairly adjudicate the appellant's claims.  

After reviewing the claims file, the VA psychiatrist should answer the following questions:

a) Is it at least as likely as not that the Veteran's service-connected PTSD significantly or materially contributed to the cause of the Veteran's death, combined to cause death, or aided or lent assistance to the production of death?  (Consideration should be given to whether his PTSD symptoms affected his ability to comply with treatment for the disabilities that directly caused his death.)

b) Whether the Veteran's service-connected disabilities of PTSD, bilateral hearing loss, tinnitus and gunshot wound scar on right hand, regardless of nonservice-connected disabilities or age, resulted in the Veteran being unable to secure or follow a substantially gainful occupation?

The VA psychiatrist should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the appellant's theories of entitlement should be set forth in detail.  If the reviewer determines that an opinion cannot be provided without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After ensuring that all necessary assistance in developing the claims has been afforded the appellant (including that the VA opinions requested are adequate), the appellant's claims should be readjudicated.  If a benefit sought is not granted, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

